 



EXHIBIT 10.3
January 10, 2008
Kristopher S. Galvin
[Address]
Dear Kris,
I am pleased to extend an offer of employment with Celebrate Express, Inc. on
the following terms and conditions:
Position. You will be employed in the position of Chief Financial Officer for
Celebrate Express, Inc. In this position, you will be responsible for providing
leadership in planning, developing and maintaining the Company’s financial
organization to support the business needs of Celebrate Express. This includes
treasury, investor relations, banking and leasing relationships, budgeting,
forecasts, cash management, financial controls, and tax and audit functions with
a current staff of seven. The CFO is an officer of the Company and will also be
a member of the Strategic Planning Team in planning and executing the overall
vision for Celebrate Express, Inc. This individual takes a leading role in
helping to implement that strategy.
Additionally, the CFO is responsible for staffing, training and ongoing
development of finance and accounting personnel. Furthermore, this position is
responsible for review and approval of monthly, quarterly and annual financial
statements and other applicable duties. On occasion, you will be expected to
travel to Greensboro North Carolina, and other locations as needed. You will
also be expected to participate in other special projects and related
activities. You will report to the Company’s CEO.
Compensation. This is a full time exempt position. Your cash compensation will
be $8,076.92 payable every two weeks. There are 26 pay periods each year. We
anticipate this is equal to approximately $210,000 per year. In addition, you
will be eligible for an annual bonus opportunity through the Management
Incentive Compensation Plan of up to 25% of your annual salary based on the
achievement of Company and individual objectives each fiscal year which begins
June 1 and ends May 31. The weight of the bonus opportunity shall be 75% on the
Company achieving its financial objectives and 25% on individual/department
objectives payable in FQ1 following the close of the fiscal year, which is
May 31. Bonus objectives shall be documented in writing, and agreed upon by the
CEO and you within 30 days of your employment start date. Future bonus
opportunities shall be aligned with current Company programs made available to
all executives and as approved by the Board of Directors.

          Targeted Annual Earnings [TAE]:  
Salary
  $ 210,000  
Bonus at 100% of plan
  $ 52,500  
 
     
TAE
  $ 262,500  

Celebrate Express believes employees should be able to participate in the
ownership of the Company through the Company’s Equity Incentive Plan. It is the
responsibility of every employee/stockholder to help the Company succeed in the
market. A stock option in effect enables you to become a part owner of the
Company. As part of this offer letter we will propose to our Board of Directors
that you receive a stock option for 30,000 shares to be earned over a four-year
period. In accordance with the Plan, vesting will start as of the date set by
the Board of Directors and the exercise price will be the closing price of our
common stock on the date the Board approves the option grant.
Employee Benefits. You will be entitled to the personal leave, holiday and other
benefits for employees. The company currently offers 10 paid holidays each year.
Personal leave hours will begin accruing upon

 



--------------------------------------------------------------------------------



 



the first date of your employment, accruing at the rate of 20 days per year.
This is equal to 1.66 personal leave days earned per month (20 days / 12 months
= 1.66 days).
The Company has a group medical policy, that you will become eligible to
participate in the first day of the month following your date of employment. At
this time, the medical premiums are paid at the rate of approximately 80%/20%
for employees and 50%/50% for dependent coverage. This means the company will
pay approximately 80% of the cost of your medical/dental insurance and
approximately 50% of the cost for eligible dependents. The premiums are deducted
via payroll deductions on a pre-tax basis.
The company will provide a life insurance policy at 1.5 times annual salary,
with a maximum benefit of $300,000. All other benefits will follow standard
company benefits offered to all employees.
The Company will reimburse reasonable business expenses incurred by you on
behalf of the Company, subject to compliance with the Company’s policies
regarding personal expense reports.
Proprietary Information Agreement. You will sign a Proprietary Information
Agreement in the Company’s standard form.
At Will Employment. You understand that your employment with the Company is
at-will and may be terminated by you or the Company at any time, without cause.
Arbitration Agreement. You will sign the Arbitration Agreement that is included
with this offer letter.
Covenant Not to Compete. You agree that for twelve months after termination from
employment with the Company, you will not directly or indirectly, whether as
employee, officer, director, independent contractor, consultant, financing
source, agent, partner, member or otherwise, engage in or have any interest in
or enter into any relationship with any company, business, or business activity
which is a competitor or is in competition with the products and services being
developed, manufactured or sold by the Company in any geographic area in which
the Company markets or has marketed its products or services. A “competitor”
means any Company or business that derives five percent (5%) or more of its
gross sales from the sale of products/services in the party supply and Halloween
and costume and girls special occasion apparel markets, offered by Celebrate
Express, Inc.
No Solicitation. You agree that for twelve months after termination of
employment from the Company, you will not directly or indirectly solicit,
assist, advise, or induce any individual or entity to end their relationship
with Company or to enter into a relationship with any of Company’s competitors.
Governing Law. This agreement will be governed by the laws of the State of
Washington as applied to contracts made and to be performed in Washington. If
any provision of this agreement is held to be unenforceable or invalid, the
remainder of this agreement will nevertheless remain in full force and effect.
Expiration to Offer. This offer of employment is valid through the close of
business on January 14, 2008. To indicate your acceptance, please return a
signed copy of this letter to me by that date. We anticipate your start date to
be on February 4, 2008, or other mutually acceptable date.
We are pleased to have you as part of the team. We believe in you and your
abilities to assist us with our expansion plans. Trust, loyalty, a strong focus
on customer satisfaction and a commitment to excellence summarizes our Company
culture and values.

 



--------------------------------------------------------------------------------



 



On behalf of the team, welcome to Celebrate Express, Inc.
Best regards,

          /s/ Kevin Green     Kevin Green    President and Chief Executive
Officer     

Acceptance:
I understand and voluntarily accept all the terms above without exception or
reservation.

             
/s/ Kristopher Galvin
      January 11, 2008                  
Signature
      Date    

 